Case 1:21-cv-00309-ELH Document 44-14 Filed 09/07/21 Page 1of15

Exhibit 14
Case SSA SOB3P OTE Bh! ROG O TIBI LY ee MP O7HBH1S4 2'0R867 asc Main

Document Page 1of6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF OHIO

DAYTON DIVISION
IN RE: ) Chapter 7 (Involuntary)
TAGNETICS INC., Case No. 19-30822
Alleged Debtor.
)

 

TAGNETICS INC.’S OPPOSITION TO MOTION TO COMPEL PRODUCTION OF
DOCUMENTS FILED BY KAYSER VENTURES, LTD. AND S-TEK, INC.

Tagnetics, Inc. (“Tagnetics”), by and through its undersigned counsel, hereby submits this
Opposition to the Motion to Compel Production of Documents that was filed by Kayser Ventures,
Ltd. (“KVL”), and S-Tek, Inc. (““S-Tek”) (collectively, the “Alleged Corporate Creditors”). As
discussed below, the Motion to Compel should be denied for several reasons, including the Alleged
Corporate Creditors did not comply with applicable rules and the parties’ settlement agreement
makes the need for discovery moot.

As an initial matter, the Motion to Compel was filed in violation of Rule 37(a)(1) of the
Federal Rules of Civil Procedure and the Local Rules of this Court. Rule 37(a)(1) of the Federal
Rules of Civil Procedure! requires that a motion to compel “include a certification that the movant
has in good faith conferred or attempted to confer with the person or party failing to make
disclosure or discovery in an effort to obtain it without court action.” Similarly, Rule 7026-1 of
the Local Rules of this Court provides that “/nJo objections, motions, applications or requests
related to discovery disputes shall be filed pursuant to the provisions of Rules 7026 through 7037

unless extrajudicial means for the resolution of the discovery dispute have been exhausted.” Local

 

' Rule 7037 of the Federal Rules of Bankruptcy Procedure makes Rule 37 of Federal Rules of Civil
Procedure applicable to bankruptcy proceedings.

{01341888-1}
case SY. BKIOBSS OWE ert preg Oayi8) }igr Te tere JSS) 256° Das Main

Document Page 2 of 6

Rule 7026-1(a) (emphasis added). Local Rule 7026-1 further requires that any motion compel
must include “an affidavit of the attorney setting forth what extrajudicial means have been
attempted to resolve the discovery dispute, including a statement that the movant has met in person
or by telephone with the opposing attorney, or has offered in writing to meet in person or by
telephone with the opposing attorney on one or more specific dates and the offer has been refused,
or that the movant has not received a written response to the offer.” Local Rule 7026-1(b). The
Alleged Corporate Creditors failed in this regard and did not comply either with Rule 37(a)(1) or
Local Rule 7026.

A cursory review of the Motion to Compel reveals that no certification or affidavit
regarding good faith efforts to resolve this “dispute” was included in the motion. Indeed, the
Alleged Corporate Creditors did not undertake any good faith efforts to resolve this “dispute”
whatsoever, as there was no consultation or effort on the part of the Alleged Corporate Creditors
to discuss this potential “dispute.” The first time Tagnetics learned that there was any concern on
the part of the Alleged Corporate Creditors was when it received the Motion to Compel. Thus, for
this reason alone, the Motion to Compel is defective and, according to the Court’s Local Rules, it
must be denied.

The Motion to Compel should be denied for other reasons as well. The Motion to Compel
implies that Tagnetics somehow acted in a nefarious manner by not producing documents to the
Alleged Corporate Creditors, stating that “no discovery whatsoever has been provided as of
7/10/19 by Tagnetics Inc.” The suggestion that Tagnetics deliberately refused to comply with its
discovery obligations is false. Indeed, there was no need for Tagnetics to produce documents to
the Alleged Corporate Creditors upon reaching a settlement with the Alleged Corporate Creditors,

as confirmed by email on June 28, 2019. See Exhibit 1 (Email string between counsel for Tagnetics

{01341888-1}
Case S15 BC30882 Docer SGA IS Bnet ed C/o eGFSE basc Main

Document Page 3of6

and counsel for the Alleged Corporate Creditors). Notably, one of the conditions by the Alleged
Corporate Creditors to enter into the settlement agreement did not include production of documents
pursuant to the Agreed Order.

The fact of the settlement is and was significant, as Tagnetics did not settle this case with
all the alleged creditors. Rather, three of the alleged creditors have not settled their claims with
Tagnetics, and the three alleged creditors who have not reached a settlement with Tagnetics
received Tagnetics’ document production in accordance with the Agreed Order. See Exhibit 2
(Email from Tagnetics’ counsel dated June 28, 2019 producing documents pursuant to Agreed
Order).?

Thus, in light of settlement, which obviated the need for Tagnetics to produce documents
to the Alleged Corporate Creditors, and the Alleged Corporate Creditors’ silence about the need
for documents from Tagnetics since reaching the settlement, Tagnetics was surprised to receive
the Motion to Compel filed by the Alleged Corporate Creditors, which Tagnetics’ counsel did not
receive until after 4:30 on July 11, 2019. See Exhibit 3 (Email from the Alleged Corporate
Creditors’ counsel dated July 11, 2019, serving the Motion to Compel). Tagnetics responded
almost immediately, reminding the Alleged Corporate Creditors there was no need to produce the
documents in light of the settlement and, in any event, the Alleged Corporate Creditors never
communicated with Tagnetics in an effort to obtain the documents. See id. (Email from Tagnetics’

counsel to the Alleged Corporate Creditors’ counsel dated July 11, 2019).

 

> The allegation that KVL, one of the Alleged Corporate Creditors, is somehow harmed by not
directly receiving Tagnetics’ document production is further belied by the fact that the owner of
KVL, Kenneth Kayser, received Tagnetics’ document production on June 28, 2019, in his
individual capacity, as one of the parties that did not settle with Tagnetics. See Exhibit 2 (showing
Tagnetics’ document production was provided to Kenneth Kayser).

3
{01341888-1}
Case $F6-2s0 BoD Oe BSH Reg UPAR ty Abe PHS Ol 2tROSe bbc Main

Document Page 4of6

Counsel for Tagnetics and the Alleged Corporate Creditors ultimately spoke by telephone,
and the Alleged Corporate Creditors agreed to withdraw their Motion to Compel within 24 hours
of receiving payment pursuant to the settlement agreement. The provision of settlement agreement
specifically provides:?

Within twenty-four (24) hours of receipt of their respective portion of the
Settlement Payment, any party to this Agreement that filed a motion to
compel discovery, including, but not limited to, the motion to compel the
production of documents filed by KVL and S-Tek on or about July 11, 2019,
shall file an appropriate motion or other document with the court in which
the Bankruptcy Proceeding is pending that advises the court that the motion
to compel discovery is withdrawn as moot.

The Alleged Corporate Creditors did not provide an executed copy of the settlement
agreement to Tagnetics until late afternoon on July 16, 2019.4 The Tagnetics representative who
signed the agreement was not available to sign the agreement on July 16 or 17, 2019. Tagnetics
has circulated a fully executed copy of the settlement agreement to the settling parties as of the
time of this filing, and Tagnetics expects to effectuate payment pursuant to the settlement
agreement by the close of business on July 18, 2019, or before the Status Conference on July 19,
2019.

For these reasons, the Court should deny the Motion to Compel production of documents

filed by the Alleged Corporate Creditors.°

 

3 The parties were in the process of finalizing the written terms of the settlement agreement, as
drafts had already been circulated when the Motion to Compel was filed. Thus, the parties agreed
to modify the settlement agreement further to provide for the withdrawal of the motion to compel.

* The lone individual who entered into a settlement with Tagnetics, Robert Strain, had previously
returned an executed copy of the settlement agreement.

> Tagnetics understands that, in the unlikely event that the settlement agreement somehow is not
finalized or performed, it is under an obligation to promptly produce to the Alleged Corporate
Creditors, and Mr. Strain, the documents it produced to the other alleged creditors who did not
reach a settlement with Tagnetics.

{01341888-1}
Case S15 BSR. SC ea RG UTA BITS Entel CHG oh A GHSE base Main

{01341888-1}

Document Page 5of6

Respectfully submitted,

/s/ Robert R. Kracht

Robert R. Kracht (0025574)

MCCARTHY, LEBIT, CRYSTAL & LIFFMAN Co., LPA
101 West Prospect Avenue, Suite 1800

Cleveland, Ohio 44115

Telephone: (216) 696-1422

Facsimile: (216) 696-1210

Email:

and

/s/ Stephen B. Stern

Stephen B. Stern, Admitted Pro Hac Vice

KAGAN STERN MARINELLO & BEARD, LLC
238 West Street

Annapolis, Maryland 21401

Telephone: (410) 216-7900

Facsimile: (410) 705-0836

Email:

Counsel for Alleged Debtor
Tagnetics, Inc.
Case $788. pK30832 O56 BH Fred OHA) hie TA eee PHBH 256" Dasc Main

Document

Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that on July 18, 2019, a copy of the foregoing Reply in Support of Motion
to Dismiss and Compel Arbitration was served (i) electronically on the date of filing through the
Court’s ECF System on all ECF participants registered in this case at the email address registered
with the court and (ii) electronically by email on counsel for Tagnetics, Inc., Stephen Stern, Esq.
( ), Douglas Draper, Esq. ( ) and Leslie Collins,

Esq. (

Kenneth W Kayser
PO Box 115
Catawba, VA 24070

Ronald E. Early
6429 Winding Tree Drive
New Carlisle, OH 45344

Jonathan Hager
842 Paint Bank Road
Salem, VA 24153

Robert Strain
427 Artell Street
Marengo, IL 60152

Bryan K. Stewart, Esq.
104 West Main Street
Tipp City, OH 45371

{01341888-1}

), and (iii) by ordinary U.S. Mail on July 18, 2019 addressed to:

Stephen Stern, Esq.

Kagan Stern Marinello & Beard, LLC
238 West Street

Annapolis, Maryland 21401

Douglas S. Draper, Esq.
Heller, Draper, Patrick, Horn
650 Poydras Street, Suite 2500
New Orleans, LA 70130

Leslie A. Collins, Esq.

Heller, Draper, Patrick, Horn
650 Poydras Street, Suite 2500
New Orleans, LA 70130

Tagnetics, Inc.
3415 Route 36
Piqua, OH 45356

/s/ Robert R. Kracht
Robert R. Kracht (#0025574)
Case FP 5g S08 TF Boe ad OFA OH 18718 ENTE 8/8 7/19 2993-56 “Desc

Exhibit - 1 - Email string between counsel for Tagnetics and counsel for the All Page 1 of 4

EXHIBIT 1
Case 1:21-cv-00309-ELH Document 44-14 Filed 09/07/21 Page
Case 3:19-bk-30822 Doc 61-1 Filed 07/18/19 Entered 07/18/19 1 bo. se 1 Desc

Exhibit - 1 - Email string between counsel for Tagnetics and counsel for the All Page 2 of 4

Stephen Stern

 

 

From: Stephen Stern

Sent: Friday, June 28, 2019 6:06 PM

To: Chris Wesner Law

Ce: Douglas S. Draper (ddraper@hellerdraper.com); Leslie Collins; Robert R. Kracht
(trk@mccarthylebit.com); Nicholas R. Oleski

Subject: RE: Settlement Offer

Chris:

The purpose of this email is to confirm that Tagnetics agrees to the additional terms you have proposed on
behalf of your clients. To this end, Tagnetics agrees to pay:

 

We are glad that we were able to get this resolved. In the meantime, if you have any questions, please let me
know.

Stephen

From: Chris Wesner Law <chriswesnerlaw@gmail.com>
Sent: Thursday, June 27, 2019 1:02 PM

To: Stephen Stern <Stern@kaganstern.com>

Subject: RE: Settlement Offer
CaSP 349 :6K- 508 OB OREO LABS THe BY 87/78/18 99226! tBesc

Exhibit - 1 - Email string between counsel for Tagnetics and counsel for the All Page 3 of 4

So I know what to report to my client, I assume that your counteroffer includes voluntary dismissal of the
claims, which was one of the terms I communicated to you. Please confirm. — Yes.

Also, please explain the need for depositing the settlement sums into escrow prior to payment. I am not sure I
understand the need for such a step if the voluntarily dismissal is conditioned on payment to your clients, In
other words, if the payment is never made, we would not be able to insist that the claims are dismissed. - My
Clients want to make sure there are funds available prior to the Motion for Voluntary Dismissal would ever be
filed. Escrow seems to be a perfect vehicle for this, but J am open to pass along other ideas which your client

may wish to present.

Lastly, is it your contention that your clients are entitled to recover their attorneys’ fees if they prevailed at trial
in this matter? I don’t believe so. If so, please let me know the basis for the claim.

 

I will share your requests with my client to consider, but I want to make sure my client and I understand the
context/bases for these added requests.

Thank you,
Stephen

Get Outlook for iOS

 

From: Chris Wesner Law <chriswesnerlaw@gmail.com>
Sent: Thursday, June 27, 2019 8:05:57 AM

To: Stephen Stern

Cc: drkwkayser@gmail.com; bob@stek-inc.com
Subject: Settlement Offer

Mr. Stern,

Tenatively, both KVL and S-Tek would be in agreement with a full and complete settlement as offered by Tagnetics,

provided that their [IEEE would be covered by Tagnetics. | would estimate that those [nn

Additionally, they would require that good funds be deposited or
held in escrow prior to the entering into such an agreement. | believe that all petitioning creditors would, of course,
need to be made aware of any such arrangement prior to it’s proposed execution.

Thanks,
Chris

Christopher L. Wesner, esq.

Miller, Luring, Venters & Wesner Co., L.P.A.
314 West Main Street

Troy, OH 45373

(937) 339-8001

(855) 339-8001 Toll Free

(855) 339-5440 Fax
www.Chriswesnerlaw.com

NOTICE

Privileged/confidential information may be contained in this message and may be subject to legal privilege. Access to
this e-mail by anyone other than the intended is unauthorized. If you are not the intended recipient (or responsible for
2

 
cases 344: 6x-50833 OBE wh Poe Orfierts eee 87) 8/18 99906! Bese

Exhibit - 1 - Email string between counsel for Tagnetics and counsel for the All Page 4 of 4

delivery of the message to such person), you may not use, copy, distribute or deliver to anyone this message (or any part
of its contents ) or take any action in reliance on it. In such case, you should destroy this message, and notify us
immediately. If you have received this e-mail in error, please notify us immediately by e-mail or telephone and delete
the e-mail from any computer.

If you or your employer does not consent to internet e-mail messages of this kind, please notify us immediately.

All reasonable precautions have been taken to ensure no viruses are present in this e-mail. As our company cannot

accept responsibility for any loss or damage arising from the use of this e-mail or attachments we recommend that you
_ subject these to your virus checking procedures prior to use.

The views, opinions, conclusions and other information expressed i in this electronic mail are not given or ‘endorsed by

the company unless otherwise indicated by an authorized representative independent of this message.

 

 

 

Virus-free. www.avast.com

 
CaSO 3% S:6k-0E2F BEC EL-P PHAR OATES TERRISY 9771818990228! Besc

Exhibit - 2 - Email from Tagnetics counsel dated June 28 2019 producingd Page 1 of 2

EXHIBIT 2
Case’ 319:6K S082> Boe 61-2 Hed OPABAS ‘ERered 87/48/15 19228! “Desc

Exhibit - 2 - Email from Tagnetics counsel dated June 28 2019 producingd Page 2 of 2

Stephen Stern

From: Stephen Stern
Sent: Friday, June 28, 2019 6:34 PM
To: drkwkayser@gmail.com; Ronald Earley; ctravir@comcast.net
Ce: Douglas S. Draper (ddraper@hellerdraper.com); Leslie Collins; Robert R. Kracht
(rr-k@mccarthylebit.com); Nicholas R. Oleski
Subject: Tagnetics, Inc. - Case No.: 19-30822 - Tagnetics' Confidential Document Production
_ Attachments: =. Agreed Order Documents (00062435xEC90E). Pdf cseucs

Messrs Kayser, Earley, and Hager:

Pursuant to the Court’s order set forth during the status conference on June 10 (which still has not been
entered, as we are still waiting on some signatures from parties to get it submitted to the court and entered),
attached are the documents from Tagnetics’ document production {Bates Labeled TAGO0001-TAGO0018). As
set forth in Paragraph 2 of the Agreed Order, these documents and the information contained in them are to
be kept confidential and used only in connection with this litigation.

The order provides that Tagnetics is supposed to produce quarterly financial statements for 2018 and 2019 “to
the extent such documents exist.” Tagnetics does not have such documents to produce.

The order also provides that Tagnetics is supposed to provide a list of all creditors (i.e., accounts payable) for
2019 “to the extent such documents exist.” It does not have such a list prepared. Instead, it has a list of
creditors as of December 31, 2018, and that document is included in Tagnetics’ document production.

If you have any questions, please let me know.

Thank you,
Stephen

Stephen B. Stern, Esq.
stern@kaganstern.com

Kagan Stern Marinello & Beard, LLC
(410) 793-1610 (direct)

(410) 216-7900, ext. 1009

(410) 705-0836 (fax)

238 West Street

Annapolis, Maryland 21401

STERN

 
CaS$9 $6 -S08999 OR GL o1-POFHRPOTABAS Hladee/67/26/1849%246T 1Besc

Exhibit - 3 Email from the Alleged Corporation Creditors counsel dated Ju Page 1 of 2

EXHIBIT 3
Ca$PS29:6RS082 OB EL G1 -P OPEB TARAS "HATEIY 07/48/15 99%226! 1Besc

Exhibit - 3 Email from the Alleged Corporation Creditors counsel dated Ju Page 2 of 2

Stephen Stern

 

 

<=
From: Stephen Stern
Sent: Thursday, July 11, 2019 4:43 PM
To: Andrew Luring; Chris Wesner; rrk@mccarthylebit.com; bob@stek-inc.com; Ken Kayser;
Ronald Earley; ctravir@comcast.net; rstrain01 @yahoo.com
Subject: RE: Motion to Compel Production of Documents
Mr. Wesner:

You never emailed me asking for any of the documents. You never inquired about the status of our document
production. Documents were served on the non-settling parties in accordance with the agreed order. | never
served them on you because we agreed to settle the case prior to the service deadline. | urge you to withdraw
the motion or we will seek fees incurred for having to oppose it.

Stephen

From: Andrew Luring <andrewluring@gmail.com>
Sent: Thursday, July 11, 2019 4:37 PM |
To: Chris Wesner <chriswesnerlaw@gmail.com>; Stephen Stern <Stern@kaganstern.com>; rrk@mccarthylebit.com;

bob@stek-inc.com; Ken Kayser <drkwkayser@gmail.com>; Ronald Earley <ronald.earleyi@gmail.com>;
ctravir@comcast.net; rstrain01@yahoo.com
Subject: Motion to Compel Production of Documents

Dear All, . !

Please find attached to this document a pdf copy of the Motion to Compel that was filed with the court on this day at
approximately 4:12pm.

Hard copies will be mailed to you by the end of the day.

Andrew R, Luring
paralegal for Chris Wesner.

 

 

 

NOTICE IS HEREBY GIVEN that any dissemination, distribution or copying of any of this communication is strictly
prohibited. This document being e-mailed is intended only for the individual or entity to which it is addressed and may
contain information that is privileged, confidential and protected from disclosure under applicable law. If the reader of this
message is not the intended recipient (or the employee or agent responsible for delivering the message to the intended
recipient), please contact this office immediately as you have received this communication In error.
